Title: From George Washington to James Mease, 3 April 1778
From: Washington, George
To: Mease, James



Sir
Head Quarters [Valley Forge] 3d April 1778

The officer who will deliver you this is sent by Colo. Grayson for the purpose of getting cloaths for his Regiment—by him you will recieve a Copy of a Genl order, in which my desire of furnishing all those Corps not appertaining to any particular State is expressed. you will readily conceive the justice of this, when you consider that the Troops from particular States are, or shortly will be provided with every necessary by them—when, the Sixteen Regts & others in the same situation, must rely solely on the Continental stock. I have therefore to request that you will pay particular attention to supplying these, and for your government in the matter refer you to the Genl order—on the subject. Yrs &c.

G. W——n

